With deference to the views of my associates, I cannot concur in the opinion holding the trial judge in error in his exclusion of the testimony of the witness Marsh. I think the excluded testimony contains only a self-serving declaration of the plaintiff in error, incompetent for any purpose when objected to by the State.
I concur in the reversal because I do not think the evidence sustains a conviction for a higher grade of unlawful homicide than voluntary manslaughter. The verdict of the jury excludes the idea that plaintiff in error came to the scene of the homicide with any preconceived or premeditated intention to harm the deceased, and the evidence of the State tends to show that he drew his pistol when he suddenly came upon his aged father and the deceased, a younger and stronger man, engaged in an altercation. The shot was fired only after the deceased had turned his attention to plaintiff in error, and while *Page 123 
deceased was about to engage in a physical struggle with plaintiff in error for the possession of the pistol, if, in fact, such struggle had not begun. This is the trend of the evidence of the State, and while it is my desire and intention to express no opinion on the claim of lawful self-defense, it is my opinion that if the homicide was unlawful, it was committed in passion, produced by adequate provocation, and manslaughter would measure the grade of the offense. For this reason I think the plaintiff in error entitled to a reversal and a new trial. *Page 124